Citation Nr: 0813948	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for post-operative residuals of a right inguinal 
hernia.

2.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Esq.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1973.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

Procedural history

Service connection was granted for post-operative residuals 
of a right inguinal hernia in September 1974.  A 
noncompensable (zero percent) disability rating was assigned.

In a February 2004 rating decision, the RO denied the 
veteran's claim of entitlement to an increased (compensable) 
disability rating for the service-connected post-operative 
residuals of a right inguinal hernia and a claim of 
entitlement to service connection for anxiety.  The veteran 
perfected an appeal of those denials.

In September 2005, the veteran oral testimony at a hearing 
held at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's claim folder.

In a November 2005 decision, the Board denied an increased 
rating for post-operative residuals of a right inguinal 
hernia and service connection for anxiety.  The veteran 
subsequently appealed the Board's November 2005 denial of 
these two claims to the United States Court of Appeals for 
Veterans Claims (the Court).  
In August 2007, counsel for the veteran and the Secretary of 
VA filed a Joint Motion for Partial Remand to the Board.  An 
Order of the Court dated in September 2007 granted the motion 
and vacated the Board's decision as to those two denials.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not before the Board at this time

In the November 2005 Board decision, service connection was 
denied for a depressive disorder and for hypertension.  In 
the August 2007 Joint Motion, it was noted that the veteran 
indicated that he no longer wised to pursue the claims of 
entitlement to service connection for a depressive disorder 
and hypertension and that therefore these claims were deemed 
to have been abandoned.  See Bucklinger v. Brown, 5 Vet. App. 
435, 436 (1993).  Those issues have therefore been resolved.  
See 38 C.F.R. § 20.1100 (2007).

In November 2005, the Board remanded the issue of entitlement 
to service connection for a blood disorder, diagnosed as 
idiopathic thrombocytopenic purpura.  That issue apparently 
remains pending at the AMC, since there is no indication that 
the requested development has been completed and the claim 
readjudicated.


REMAND

For reasons expressed immediately below, the Board believes 
that the issues on appeal must be remanded for further 
procedural and evidentiary development.




	(CONTINUED ON NEXT PAGE)


1.  Entitlement to an increased (compensable) disability 
rating for post-operative residuals of a right inguinal 
hernia.

Reasons for remand

VA examination

The October 2007 Joint Motion reflects that the counsel for 
the veteran and the Secretary of the VA determined that a 
physical examination must be scheduled which addresses 
whether the veteran's post-operative right inguinal hernia 
scar is superficial and painful on examination and whether 
the scar limits the function of the affected area.

Veterans Claims Assistance Act of 2000 (VCAA) notice

In the August 2003 and March 2004 VCAA notice letters, the RO 
informed the veteran that "to establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  See August 20, 2003 letter, page 7; 
March 19, 2004 letter, 
page 5.  

More recent holdings of the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and the United States 
Court of Appeals for the Federal Circuit in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and in Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) clearly indicate 
that VCAA notice specifically pertaining to the degree of 
disability and effective dates should be furnished to 
claimants in increased -rating cases.  In this case, the 
veteran was not provided VCAA notice pertaining to effective 
dates.
 
Subsequent to Dingess/Hartman, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) held that a notice letter must 
inform the veteran: (1) that, to substantiate a claim, the 
veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) if the veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

Although the veteran was provided VCAA notice as to the need 
for evidence showing that his service-connected post-
operative residuals of a right inguinal hernia has gotten 
worse, he was not given notice as to the need for evidence of 
the effect that worsening has on his employment and daily 
life and as to the third and fourth prongs of the holding in 
Vazquez-Flores.  

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may no longer be 
cured by the Board.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Board must remand the case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.



2.  Entitlement to service connection for an anxiety 
disorder.

The October 2007 joint motion reflects that the counsel for 
the veteran and the Secretary of the VA determined that "the 
Board should fully address whether [the veteran] is entitled 
to a VA medical examination and/or medical nexus opinion 
under the statutory duty to assist."  See Joint Motion, page 
7.

The veteran has been diagnosed with a panic disorder.  He a 
medic in service.  
The veteran has alleged that his current anxiety disorder is 
related to "a series of unpleasant experiences that [went] 
with [his] duty as a medic."  See a November 2004 statement 
of the veteran.  The Board finds that a VA examination is 
necessary to determine whether a relationship exists between 
the currently diagnosed psychiatric disability and the 
veteran's service.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice required pursuant to 
Dingess/Hartman and Vazquez-Flores should 
be furnished to the veteran, with a copy 
to his counsel.  

2.  VBA must arrange for the veteran to 
undergo a physical examination to 
determine the severity of his service-
connected post-operative right inguinal 
hernia scar.  The examiner should 
indicate whether the scar is superficial 
and painful on examination.  The examiner 
should also note whether the scar limits 
the function of the affected area and 
describe any such limitations.  The 
report of the physical examination should 
be associated with the veteran's VA 
claims folder.

3.  VBA should schedule the veteran for 
an examination to determine the etiology 
of his panic disorder.  After examination 
of the veteran and review of all 
pertinent medical records, the examiner 
should provide an opinion as to whether 
it is as least as likely as not that the 
veteran's panic disorder is related to 
his military service, to include his 
duties as a medic.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his counsel should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

